United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2310
                                    ___________

Todd Templeton,                          *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Arkansas.
                                         *
United Parcel Service, Inc.;             *      [UNPUBLISHED]
James Beavers,                           *
                                         *
             Appellants.                 *
                                    ___________

                               Submitted: December 11, 2002

                                   Filed: January 15, 2003
                                    ___________

Before BOWMAN, MORRIS SHEPPARD ARNOLD, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Todd Templeton, a member of the Teamster's Union, claiming constructive
discharge from his position with United Parcel Service (UPS), sued UPS in an
Arkansas state court, alleging wrongful termination, deceit, outrage, and breach of
contract. UPS removed the case to federal court, where Templeton added James
Beaver, a UPS manager, as a defendant. Templeton also added claims for fraud and
misrepresentation. The District Court initially found that most of Templeton's claims
were preempted by § 301 of the Labor Management Relations Act, 29 U.S.C. § 185
(2000). Later, the District Court1 reconsidered its order and remanded the case to
state court, finding that some of Templeton's state-law tort claims (the claims for
fraud, outrage, and deceit) were not in fact preempted by § 301 and that no federal
claims were pleaded.

       UPS and Beavers appeal the District Court's remand order. As an initial matter,
we agree with the parties that in the circumstances of this case the remand order is
appealable. See St. John v. Int'l Ass'n of Machinists, Local #1010, 139 F.3d 1214,
1216-17 (8th Cir. 1998) (construing 28 U.S.C. § 1447(d)). As to the merits of the
appeal, we agree with the District Court's conclusions regarding preemption and lack
of federal-court jurisdiction to entertain any of the state-law claims asserted in
Templeton's amended complaint. We note that UPS and Beavers do not suggest in
this appeal that there is a basis for diversity jurisdiction.

      No error of fact or law appears, and an extended opinion would lack significant
precedential value. The District Court's order of remand is affirmed. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.

                                         -2-